Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
After a physical confrontation with correction officers, petitioner was found guilty of assaulting staff and refusing a direct order. Petitioner challenges this determination arguing, inter alia, that he was denied adequate employee assistance in preparing for his disciplinary hearing and that the Hearing Officer was biased. Contrary to petitioner’s initial claim, we find that petitioner was provided meaningful employee assistance (see, Matter of Serrano v Coughlin, 152 AD2d 790). Petitioner was given all relevant and nonredundant informa*757tion that he requested either prior to or at the disciplinary hearing, and he has failed to demonstrate that he was prejudiced by his assistant’s alleged ineptitude (see, supra; see also, Matter of Dawes v Coughlin, 217 AD2d 726, lv denied 86 NY2d 712). Upon reviewing the hearing transcript, we also find that the Hearing Officer acted in a fair and impartial manner. We have considered petitioner’s remaining claims and find them to be without merit.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.